DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claim 5, t-butyl methyl ether (TBME) is a synonym for methyl tert-butyl ether (MTBE), according to Sigma-Aldrich.
Claim Objections
Claims 1, 5, and 6 are objected to because of the following informalities:  
With regard to Claim 1, on line 4, the phrase “including and a second non-miscible liquid phase” may need to be “and including a second non-miscible liquid phase”.  
With regard to Claim 5, please change “1 to 15%” to “1% to 15%” and please change “9 to 13%” to “9% to 13%”.
With regard to Claim 6, please change “50 to 600 mL” to “50 mL to 600 mL” and please change “50 to 1,500 rpm” to “50 rpm to 1,500 rpm”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining (1) a dronabinol purity greater than 95% (Claim 9) using one liquid-liquid centrifugal partition chromatography (CPC) step with a mobile phase of acetonitrile and approximately 12% TBME and a stationary phase of heptane and approximately 10% TBME OR using one liquid-liquid CPC step with a mobile phase of acetonitrile and a stationary phase of heptane followed by a run through a silica gel column with a mobile phase of heptane and 3% TBME, (2) a dronabinol purity of 99.6% (Claim 9) using two liquid-liquid CPC steps with a mobile phase of acetonitrile and approximately 12% TBME and a stationary phase of heptane and approximately 10% TBME, (3) a cannabidiol purity greater than 95% (Claim 10) or a cannabidiol purity of 99.3% (Claim 10) using one liquid-liquid CPC step with a mobile phase of acetonitrile and a stationary phase of heptane followed by a run through a silica gel column with a mobile phase of heptane and 3% TBME, does not reasonably provide enablement for obtaining the results of Claims 9 and 10 using the method of Claim 1 including at least one liquid-liquid CPC step, wherein the stationary phase solvent is cyclohexane or octane, wherein the second non-miscible liquid phase is anything other than acetonitrile.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404. These factors include, but are not limited to:
(A) The breadth of the claims. Independent Claim 1, which recites the only method used to obtain the results claimed in Claims 9 and 10, is broad. The method recites “at least one liquid-liquid centrifugal partition chromatography step, wherein a solvent from the group of cyclohexane, heptane, or octane is selected and is kept stationary by centrifugal force”, but does not recite any other steps. Furthermore, the method recites “including…a second non-miscible liquid phase”, which is very broad. 
(B) The nature of the invention. The specification states on P1/L3-5 that the invention relates to cannabinoids and to the isolation and purification thereof, as well as to obtaining cannabinoids by means of CPC. 
(C) The state of the prior art. Methods for the isolation and purification of cannabinoids using liquid-liquid CPC are known in the art from at least Hazekamp et al (“Preparative isolation of cannabinoids from cannabis sativa by centrifugal partition chromatography”, Abstract, P2426-2427) and Whalley (US 2014/0243405, [0114]). Erler (US 2010/0210860) discloses organic solvents in which cannabis compounds are soluble ([0047]-[0056]). Hopmann et al (“A priori selection of the mobile and stationary phase in centrifugal partition chromatography and counter-current chromatography”) discloses common solvent choices for CPC (Abstract, Introduction).
(D) The level of one of ordinary skill. One of ordinary skill in the art of chromatography generally has a high level of skill.
(E) The level of predictability in the art. Hazekamp discloses the isolation and purification of delta-9 THC (dronabinol) from a neutral cannabinoid fraction to 93.1% using CPC with a two-phase system of hexane/acetone/acetonitrile with the acetonitrile-rich lower phase used as a stationary phase and the hexane-rich upper phase used as a mobile phase (P2428, P2433). Hazekamp discloses the isolation and purification of cannabidiol after evaporation and heating of an acidic cannabinoids fraction to 92.7% using CPC with a two-phase system of hexane/acetone/acetonitrile with the acetonitrile-rich lower phase used as a stationary phase and the hexane-rich upper phase used as a mobile phase (P2428, P2433). 
However, the level of predictability in the art for obtaining (1) a dronabinol purity greater than 95%, (2) a dronabinol purity of 99.6%, or (3) a cannabidiol purity greater than 95% or a cannabidiol purity of 99.3% using the method of Claim 1 is low.
(F) The amount of direction provided by the inventor. 
With regard to Claim 9, the instant specification on Pages 12-15 provides sufficient direction for one of ordinary skill in the art to use a method for separating and/or purifying cannabinoids from a cannabis extract, wherein the dronabinol purity is greater than 95%, including at least one liquid-liquid CPC step wherein heptane and approximately 10% TBME is selected and is kept stationary by centrifugal force, and including a second non-miscible phase of acetonitrile and approximately 12% TBME. The instant specification also provides sufficient direction for one of ordinary skill in the art to use a method for separating and/or purifying cannabinoids from a cannabis 
With regard to Claim 9, the instant specification on Pages 12-15 provides sufficient direction for one of ordinary skill in the art to use a method for separating and/or purifying cannabinoids from a cannabis extract, wherein the dronabinol purity is 99.6%, including two liquid-liquid CPC steps wherein heptane and approximately 10% TBME is selected and is kept stationary by centrifugal force, and including a second non-miscible phase of acetonitrile and approximately 12% TBME. 
With regard to Claim 10, the instant specification on Pages 12-15 provides sufficient direction for one of ordinary skill in the art to use a method for separating and/or purifying cannabinoids from a cannabis extract, wherein the cannabidiol purity is greater than 95% or wherein the cannabidiol purity is 99.3%, including at least one liquid-liquid CPC step wherein heptane is selected and is kept stationary by centrifugal force, and including a second non-miscible phase of acetonitrile, followed by a run through a silica gel column with a mobile phase of heptane and 3% TBME.
(G) The existence of working examples. The instant specification provides working examples 1-2 to use the processes described in Section F, above. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to Claims 9 and 10, one of ordinary skill in the art will need to perform a high quantity of experimentation in order to use the claimed inventions based 
There do not appear to be any working examples and there is no direction from the inventor outside the scope established in Examples 1-2 of how to use the processes of Claims 9 and 10. Because the specification does not provide any concrete details outside the scope of Examples 1-2, one of ordinary skill in the art must perform at least one liquid-liquid CPC step using heptane, cyclohexane, or octane and many possible additives at many possible concentrations as the stationary phase, using many possible second non-miscible phases with many possible additives at many possible concentrations as the mobile phase, and possibly followed by many possible additional purification steps not even claimed in Claim 1 to achieve the results of Claims 9 and 10. This is undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to Claim 2, line 2, “the first phase” lacks antecedent basis in the claims. 
With regard to Claims 5 and 9-10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
There are three instances in the instant claim set:
Claim 5 recites the broad recitation “1 to 15% (v/v)”, and the claim also recites “9 to 13% (v/v)” which is the narrower statement of the range/limitation.
Claim 9 recites the broad recitation “greater than 95%”, and the claim also recites “especially is 99.6%” which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation “greater than 95%”, and the claim also recites “especially is 99.3%” which is the narrower statement of the range/limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hazekamp (“Preparative isolation of cannabinoids from cannabis sativa by centrifugal partition chromatography”) in view of Erler (US 2010/0210860) and Hopmann (“A priori selection of the mobile and stationary phase in centrifugal partition chromatography and counter-current chromatography”), as evidenced by ALS Environmental (“Class 2 residual solvents”).
With regard to Claim 1, Hazekamp discloses a simple method for the preparative isolation of seven major canninoids from Cannabis sativa plant material (Abstract). Hazekamp discloses a method for separating and/or purifying cannabinoids from a 
While Hazekamp discloses hexane as the stationary phase, Hazekamp is silent to wherein a solvent from the group of cyclohexane, heptane, or octane is selected and kept stationary by centrifugal force.
Erler discloses a method for the preparation of dronabinol (delta-9-THC) from cannabidiol (CBD) by cyclization of CBD to delta-9-THC (Abstract). Erler discloses that both hexane and heptane are preferable aliphatic hydrocarbons to use as solvents for cannabis compounds ([0047]-[0056]).
Hopmann discloses that the selection of the mobile phase and the stationary phase in support-free liquid-liquid chromatography (centrifugal partition chromatography and counter-current chromatography) is equivalent to a selection of a biphasic liquid system; Hopmann develops a procedure for the selection of the biphasic liquid system (Abstract). Hopmann discloses that both hexane and heptane are among the top 10 solvent choices for CPC (P68, Introduction). Hopmann also discloses that heptane is an ICH-Class 3 solvent with low toxic potential and lower risk to human health (P71, Section 4.1.1). Hexane is a known ICH-Class 2 solvent, as evidenced by ALS 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute heptane for hexane as the stationary phase for the isolation of THCA and CBGA by CPC in the method of Hazekamp, as taught by Erler and Hopmann and evidenced by ALS Environmental, since both hexane and heptane are preferable aliphatic hydrocarbons to use as solvents for cannabis compounds, since both hexane and heptane are among the top 10 solvent choices for CPC, and since heptane poses a lower risk to human health than hexane.
With regard to Claim 2, modified Hazekamp of Claim 1 comprises wherein the first phase is n-heptane.
With regard to Claim 3, Hazekamp discloses that the second phase is methanol and water (P2427, Isolation of acidic cannabinoids).
With regard to Claim 4, modified Hazekamp of Claim 1 comprises n-heptane/methanol/water.
With regard to Claim 6, Hazekamp discloses having a speed of 50 rpm to 1,500 rpm (P2427, Isolation of acidic cannabinoids, 500 rpm).
With regard to Claim 7
With regard to Claim 11, Hazekamp discloses wherein a centrifugal partition chromatograph for separating and/or purifying cannabinoids is used (P2427).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hazekamp (“Preparative isolation of cannabinoids from cannabis sativa by centrifugal partition chromatography”) in view of Erler (US 2010/0210860) and Hopmann (“A priori selection of the mobile and stationary phase in centrifugal partition chromatography and counter-current chromatography”), as applied to the claims above, and in further view of Lee (US 2010/0179098).
With regard to Claim 8, modified Hazekamp discloses all the limitations in the claims as set forth above. Hazekamp discloses that 50 fractions were collected from the CPC apparatus during isolation of acidic cannabinoids (P2427). However, modified Hazekamp is silent to wherein at least one preparative column is upstream or downstream.
Lee discloses a pharmaceutical composition for preventing and treating cancer (Abstract). Lee discloses that after four fractions of compounds were generated from a CPC apparatus, one or more fractions were further purified with semi-preparative high performance liquid chromatography ([0032]-[0033]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the process of modified Hazekamp to further comprise at least one preparative column upstream or downstream, as taught by Lee, for further purification of the fractions.


Allowable Subject Matter
Once the 35 USC 112(b) rejection of Claim 5 is addressed, the claim will only be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While TBME (or MTBE) is a known solvent for use in CPC from at least Hopmann (P68, Introduction), the Examiner cannot find prior art suggesting its use for the separation of cannabinoids using CPC in the stationary phase and/or mobile phase. Therefore, it would not be obvious to one of ordinary skill in the art to add 1% to 15% (v/v) or 9% to 13% (v/v) TBME to cyclohexane, heptane, or octane and/or the second non-miscible liquid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777